internal_revenue_service number info release date index numbers mr gerard biasi telluride ln department of the treasury washington dc person to contact peter a cohn id no telephone number refer reply to cc ita - genin-123033-04 date date dear mr biasi this responds to your email dated date in your email you ask about the deductibility of expenses_incurred by a pilot to be trained as a federal flight deck officer by way of background you say that the armed pilots against terrorism act includes a provision that airline pilots may voluntarily be trained as federal flight deck officers pilots who attend this training are not paid_by their employers for this training and are not reimbursed for their expenses sec_162 of the internal_revenue_code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying on any trade_or_business sec_1_162-5 of the income_tax regulations states the requirements for education expenses of an employee to be deductible a first test is that the education must either maintain or improve skills needed in the employee’s present work or be required by the taxpayer’s employer or by the law to keep the employee’s present salary status or job even if the education meets either of the two requirements of the first test work-related education does not qualify if it is needed to meet the minimum educational requirements of the taxpayer’s trade_or_business or if it is part of a program of study that will qualify the taxpayer for a new trade_or_business if education meets the requirements to be deductible expenses that may be deductible include among others tuition books supplies and transportation and travel costs expenses for travel meals with a limit and lodging are deductible if the taxpayer travels overnight to obtain the education and the main purpose of the trip is to attend a work-related course if the travel away from home is mainly personal the taxpayer cannot deduct all of the expenses for travel meals_and_lodging in such a situation the taxpayer can only deduct expenses for meals_and_lodging during the time that the employee attends the qualified education whether the purpose of a trip is mainly personal or mainly educational depends upon the facts and circumstances you also asked about the loss of income due to attending training although there is not a deduction for not earning expected income if a taxpayer’s employer does not pay the taxpayer for all or part of time spent attending the training an appropriate reduction will be made in the amount of compensation income that the taxpayer reports on his or her income_tax return thus the taxpayer will not be taxed on the amount that the taxpayer did not earn this has been the position of many court decisions over the years such as the case of 313_us_28 in which the united_states supreme court said referring to a transaction which resulted in the taxpayer receiving less income than previously expected that u ndoubtedly it diminished the amount of gross_income petitioner expected to realize but to that extent he was relieved of the duty to pay income_tax for your reference we are enclosing publication tax benefits for education the relevant information begins on page of the publication we are also enclosing revproc_2004_1 which discusses how to obtain a ruling from the internal_revenue_service we hope that this general information is helpful to you if you have any additional questions please contact peter cohn at sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting enclosures pub revproc_2004_1
